Judgments of conviction are unanimously affirmed. The statute (Sanitary Code of the City of New York, § 118c) draws a distinction between original prescriptions for barbiturates and the refilling of such prescriptions. As to original prescriptions, a pharmacist or druggist is authorized to accept them by telephone. The refilling of any prescription for a barbiturate is prohibited unless the prescription includes a statement by the practitioner that it may be refilled, and specifies the minimum interval between fillings and the total number of refillings prescribed. We are not called upon to appraise the legislative judgment in making the distinction. The language of the statute is not ambiguous. Anomalous as it may seem at first glance, there may be cogent reasons for a greater degree of stringency in the requirements for refilling a prescription than for dispensing an original one. There is nothing in the statute which, directly or inferentially, permits refilling by verbal order. The Trial Justice found that there had been 10 refillings of prescriptions upon telephonic communication. Since such refillings were not made in compliance with the statute, the conviction was proper. Concur — Botein, P. J., Rabin, M. M. Frank, Yalente and Stevens, JJ.